NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted August 15, 2018 *
                                Decided August 16, 2018

                                          Before

                            MICHAEL S. KANNE, Circuit Judge

                            AMY C. BARRETT, Circuit Judge

                            MICHAEL B. BRENNAN, Circuit Judge


No. 18-1590

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff-Appellee,                           Court for the Northern District of Illinois,
                                                   Eastern Division.
       v.
                                                   No. 15 CR 312-1
RODERICK V. BURTON,
    Defendant-Appellant.                           Sharon Johnson Coleman,
                                                   Judge.

                                        ORDER

      In a three-month spree in 2014, Roderick Burton robbed five banks in Cook
County, Illinois. He eventually was arrested and charged by a grand jury with five
counts of bank robbery in violation of 18 U.S.C. § 2113(a). Before trial, Burton filed a pro
se motion contesting the district court’s subject-matter jurisdiction on grounds that his
criminal prosecution did not arise under “the Laws of the United States.” U.S. CONST.


       *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-1590                                                                          Page 2

art. III, § 2. The district court denied the motion, explaining that its “subject matter
jurisdiction is derived from 18 U.S.C. § 3231, which confers this Court with original
jurisdiction over ‘all offenses against the laws of the United States.’” The case proceeded
to trial, and a jury found Burton guilty on all five counts. He then moved for judgment
of acquittal, renewing his challenge to the court’s subject-matter jurisdiction over this
case. The court denied this motion and reiterated that § 3231 confers subject-matter
jurisdiction in all federal criminal prosecutions. The court later sentenced him to ten
years’ imprisonment.

        On appeal, Burton continues to press his argument that the district court lacked
subject-matter jurisdiction over his prosecution for the bank robberies. But “[s]ubject-
matter jurisdiction in every federal criminal prosecution comes from 18 U.S.C. § 3231,
and there can be no doubt that Article III permits Congress to assign federal criminal
prosecutions to federal courts.” Hugi v. United States, 164 F.3d 378, 380 (7th Cir. 1999);
see also United States v. Marks, 530 F.3d 799, 810–11 (9th Cir. 2008).

       We have considered Burton’s other arguments, and none has merit.

                                                                               AFFIRMED